J-A25025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RALPH ANTHONY SAEZ                         :
                                               :
                       Appellant               :   No. 232 MDA 2019

        Appeal from the Judgment of Sentence Entered January 9, 2019
      In the Court of Common Pleas of Snyder County Criminal Division at
                        No(s): CP-55-CR-0000208-2018


BEFORE: STABILE, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED FEBRUARY 18, 2020

        Ralph Anthony Saez appeals pro se from the judgment of sentence

entered after a jury found him guilty of fleeing or attempting to elude police

officer.1 He challenges the sufficiency of the evidence. We affirm.

        Saez proceeded pro se at trial where the Commonwealth presented the

following evidence.2 Trooper Michael Palange stopped “a black pickup truck”

after observing it did not have inspection stickers or a license plate. N.T., Trial,

11/27/18, at 34, 35. After Trooper Palange activated his lights and siren, the

vehicle pulled over. Id. at 35. When Trooper Palange approached the vehicle,



____________________________________________


1   75 Pa.C.S.A. § 3733(a).

2 Prior to trial, the court conducted an on-the-record colloquy with Saez and
found that Saez had “knowingly, intelligently, and voluntarily waived his right
to counsel.” N.T., Trial, 11/27/18, at 21.
J-A25025-19


Saez was in the driver’s seat; Helen Russell was in the front passenger seat.

Id. at 35, 39. Saez asked Trooper Palange “[I]s there an emergency[?]” Id.

at 36. Trooper Palange told him that “the emergency was that [Saez] did not

have a registration plate[,]” and Saez replied that “he did not need a

registration plate.” Id. Trooper Palange told Saez “to stay put” and began

walking back to his patrol car. Id. at 37-38. Saez told Trooper Palange “that

if there’s no emergency then he was going to be on his way.” Id. at 38.

Trooper Palange did not get a chance to respond because “[Saez] then placed

the vehicle in drive and left the scene.” Id. at 39.

      Trooper Palange got back into his vehicle, “following Mr. Saez after he

left the scene.” Id. Trooper Palange testified that his lights were activated as

he followed behind Saez. Id. Trooper Palange also testified that Saez drove

approximately 10 miles and eventually pulled into the driveway of his house.

Id. at 40, 48. The Commonwealth also presented the dash board camera

footage from Trooper Palange’s patrol car. Id. at 44. The court took judicial

notice “that the Vehicle Code requires vehicles, such as [Saez’s] as portrayed

in the video and through the testimony, to be properly inspected and

licensed.” Id. at 54, 55.

      During cross-examination, Trooper Palange testified that Pennsylvania

law requires the registration of vehicles, including salvage vehicles. Id. at 57.

He also testified that when he asked Saez for paperwork for the vehicle, Saez

“denied to give me it” and “upon a traffic stop, you are required to give . . .


                                      -2-
J-A25025-19


your registration, insurance paperwork, and your photo ID or driver’s license.”

Id. at 58.

       Saez testified in his own defense and presented the testimony of Russell

and his son. The jury returned a guilty verdict for fleeing or attempting to

elude police officer. The trial court, sitting without a jury, also found Saez

guilty of the numerous summary offenses: registration and certificate of title

required, registration card to be signed and exhibited on demand, drivers

required to be licensed, carrying and exhibiting driver’s license on demand,

required finance responsibility, and operation of vehicle without official

certificate of inspection.3 At a later date, the court imposed a sentence of six

months’ reporting probation for the fleeing conviction and fines for the

remaining convictions. N.T., Sentencing, 1/9/19, at 12. Saez did not file a post

sentence motion.

       He did file a timely notice of appeal. Because Saez had done so pro se,

this Court remanded for a hearing pursuant to Commonwealth v. Grazier,

713 A.2d 81 (Pa. 1988). Upon remand, the trial court determined Saez

knowingly, intelligently, and voluntarily waived his right to counsel on appeal.

       Saez’s brief offers the following statement of questions involved:

          I.     Did the [c]ourt err in finding [Saez] guilty of the
                 charge of Fleeing or Eluding as the evidence was
                 insufficient to show a command to stop or stay?


____________________________________________


3 75 Pa.C.S.A. §§ 1301(a), 1311(b), 1501(a), 1511(a), 1786(f), and 4703(a),
respectively.

                                           -3-
J-A25025-19


         II.    Did the [c]ourt err in finding evidence to sustain the
                verdict of Fleeing or Eluding due to insufficient
                evidence?

         III.   Did the [c]ourt err in providing evidence to prove
                [Saez] was claiming to be a sovereign citizen to avoid
                the charges pertaining to Pa. C.S. Title 75?

         IV.    Did the [c]ourt err in proving evidence that Pa. C.S.
                Title 75 pertained to Ralph A. Saez’s personal property
                in which he was simply exercising his right of
                possession and use?

Saez’s Br. at 7.

      Saez’s first claim challenges the sufficiency of the evidence. Our

standard of review of a challenge to the sufficiency of the evidence is de novo.

Commonwealth v. Rushing, 99 A.3d 416, 420 (Pa. 2014). “[O]ur scope of

review is limited to considering the evidence of record, and all reasonable

inferences arising therefrom, viewed in the light most favorable to the

Commonwealth as the verdict winner.” Id. at 420-21.

      The crime of fleeing or eluding an officer requires the Commonwealth to

prove beyond a reasonable doubt that the driver of a vehicle “willfully fails or

refuses to bring his vehicle to a stop, or...otherwise flees or attempts to elude

a pursuing police officer, when given a visual and audible signal to bring the

vehicle to a stop[.]” 75 Pa.C.S.A. § 3733(a). A signal from the police officer

“may be by hand, voice, emergency lights or siren.” Id. at § 3733(b).

      Saez claims that “the Commonwealth has failed to meet it’s [sic] burden

of proof beyond a reasonable doubt to show that a command not to leave

would give rise to a crime of fleeing or eluding.” Saez’s Br. at 11. He alleges



                                      -4-
J-A25025-19



that Trooper Palange “asked” him to stay and this did not amount to a

“command” to stay. Id. at 10-11. He also claims that the dash board camera

supports this argument. However, the dash board camera was not included in

the certified record.

      Here, the Commonwealth was required to prove that Trooper Palange

gave an audible or visual signal to Saez to stop his vehicle and that Saez

willfully failed or refused to bring his vehicle to a stop or that he fled or

attempted to elude Trooper Palange. See 75 Pa.C.S.A. § 3733(a). Trooper

Palange testified that he told Saez to stay after pulling his vehicle over for lack

of registration and a license plate. Despite being told to stay, Saez proceeded

to leave the scene and drive for approximately 10 miles until he returned to

his home. Trooper Palange testified that upon Saez leaving the scene, he got

back into his patrol car, activated his lights, and followed Saez. Thus the

evidence was sufficient to show that Saez willfully failed to stop his vehicle

despite being given a visual signal to stop by a police officer. Furthermore,

Saez’s personal interpretation of Trooper Palange’s telling him to remain at

the scene has no impact on our conclusion. Even if Saez believed that he was

free to leave the scene at that point, Saez had an obligation to stop his vehicle

when Trooper Palange activated his lights for the second time.

      Saez’s second claim, as stated in the statement of questions involved,

is also a challenge to the sufficiency of the evidence. As developed in his brief,

it is a claim that the evidence was insufficient because Trooper Palange lacked

personal knowledge of the requirements of the Vehicle Code. Personal

                                       -5-
J-A25025-19



knowledge is not a question of the sufficiency of the evidence, but rather the

admissibility of the trooper’s testimony. This claim is therefore meritless. To

the extent Saez directly challenges the admissibility of the trooper’s

testimony, Saez waived the issue by failing to object at trial, raise the claim

in his Pa.R.A.P. 1925(b) statement, or include it in his statement of questions

involved. Pa.R.A.P. 302(a), 1925(b)(4)(vii), and 2116(a); Commonwealth

v. Lynn, 71 A.3d 247, 247 (Pa. 2013) (per curiam).

      Saez’s third and fourth claims as stated in the statement of questions

involved suggest evidentiary challenges. However, as developed in the brief,

he raises different issues. The divergence amounts to waiver. Pa.R.A.P.

2116(a); Lynn, 71 A.3d at 247. Even if preserved, the claims would not merit

relief. We address each independently.

      Saez’s third claim as argued in his brief is that the evidence was

insufficient to prove that he was claiming to be a sovereign citizen. Saez

waived this issue not only by not clearly including it in his statement of

questions involved, but also by not placing it in his Rule 1925(b) statement.

In any event, it is frivolous. The Commonwealth was not required to prove

any such thing in order to convict him of any offense with which he was

charged.

      In his fourth claim, Saez seems to argue – it is not at all clear – that he

is not subject to the provisions of the Vehicle Code because his vehicle “is not

subject to a security interest because the Commonwealth does not have title

and there is no certificate of title that would prove that there is a security

                                      -6-
J-A25025-19



interest in the property, (alleged motor vehicle).” Saez’s Br. at 18. Like the

preceding issue, Saez waived this issue two ways: he failed to place it in his

statement of questions involved, and did not raise it in a post sentence motion.

In any event, it is patently frivolous. We affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/18/2020




                                     -7-